Title: From John Adams to Benjamin Stoddert, 16 October 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Trenton Oct 16th 1799

I request you to transmit immediate orders to Captain Barry to receive on board his frigate and convey to France, and such port of France, as they shall desire, our envoys to the French republic, with directions to touch at any other ports which they may point out, & to sail by the first of November or sooner if consistent with their convenience. I need  say nothing of the respect to be paid or the honors to be done to these great characters. Capt  Barry is to await their return
I am Sir with great respect and esteem your faithful humble servant.
